215 Md. 601 (1957)
137 A.2d 175
PRIDE
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 45, September Term, 1957.]
Court of Appeals of Maryland.
Decided December 24, 1957.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
*602 HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was found guilty of robbery in the Criminal Court of Baltimore and sentenced to ten years (later reduced to eight years) in the Penitentiary. Petitioner was represented by counsel, but complains that perjured testimony was used against him, and the evidence was legally insufficient. We have repeatedly stated that a claim of perjured testimony cannot be considered on habeas corpus, where there is no allegation of knowledge or collusion on the part of the State. Lucas v. Warden, 211 Md. 626. Sufficiency of the evidence, or alleged irregularities in the trial, such as failure to list two witnesses called by the State, cannot be raised on habeas corpus. The final complaint, that the court did not ask petitioner if he had anything to say before sentence, is without merit. Even on direct appeal, it has been held that this would not constitute a reversible error. See Dutton v. State, 123 Md. 373; Duker v. State, 162 Md. 546; Farrell v. State, 213 Md. 348; Note, 113 A.L.R. 821.
Application denied, with costs.